Title: To James Madison from William Jarvis, 10 August 1802
From: Jarvis, William
To: Madison, James


					
						(No. 2)
						Sir
						Lisbon 10 August 1802.
					
					Accompanying this you will receive a duplicate of mine of the 3rd. Inst with part of the 

documents, which were sent by the Brig Neptune Captn. Coleman bound to Alexandria.  As in all 

probability you must have received the Copies of the letters of an earlier date than the 30th. June I 

concluded it was unnecessary to Copy those previous to that time, but confined myself to such as I 

suppos’d that part    of my last were not duplicates to.  The day I forwarded my last Mr Bulkeley sent me a 

letter, to your address from Mr Simpson that went inclosed.  It was recd. under cover of a letter dated 

Tangier 28 July of which a Copy is inclosed.
					An American Ship arrived here in 12 days passage from Cadiz; having head winds, she was 

obliged to beat all the way, but did not see any thing that was suspicious.  A letter from a private 

House in Cadiz recd. by the last Post mentions, that the Emperor of Morocco with a view to adjust the 

existing differences between the U.S. & himself had suspended hostilities against us for six months. 

 If this was a fact Mr Simpson I think would have mentioned it; his going from Gibraltar to Tangier in 

all probability gave rise to it. Another private letter dated the 5 Inst from the same place mentions 

that the 22 gun ship from Larach had saild, but is silent as to the foregoing report.
					On the 4th. I recd. an answer to my Official communication to the Minister who appointed 

the 8th. for me to wait on him.  He received me with politeness.  I presented my Commission which the 

Minister said should be immediately attended to; & then observ’d that his Royal Highness saw with 

much satisfaction the increaseing Commerce between the two Countries & that he had it in charge from 

his Royal Highness to assure the President of his Friendly disposition towards the United States.  I 

answered that the President was actuated by similar sentiments with those of his Royal Highness, 

for that I had been instructed to assure his Royal Highness’s Ministers of the satisfaction which the 

President took in the Friendship & good understanding that had so long existed between the two 

Countries, & which I should upon all occasions use my utmost endeavours to cultivate & extend.  We 

had some conversation relative to the Quarantine; as on the 4th. an order was recd. by the Health 

Officers to make Vessels comeing from New York lay a few days.  I inform’d his Excellency of the 

Regulations that had been adopted at home, which would prevent Foreign Nations from being in 

any sort of danger from our Vessels; for if any disorder existed even of a suspicious nature it 

would be inserted in the Bills of Health of all Vessels comeing from such place, & when the Masters 

come without Bills of Health it was presumptive evidence that some disorder existed of a 

contagious nature, but with clear Bills of Health, his Excellency might be assured that no 

contagious disease existed at the place from which they came, he answered that notwithstanding 

those orders, the Officers might be induced to grant clear Bills of Health when there was some 

disorder prevailing. I replied that our Collectors were Men of Reputation who would not risk the loss of 

Character by doing such a thing, much less the loss of Office which would be the certain consequence.  

That the disorder that had prevail’d appeared to be an epidemic, being entirely local, it haveing in no 

instance spread in the Country.  That the Cargoes We exported to this Country could not receive it.  Of 

course no danger could arise from that source, & as to the Crews if they should have taken it, there was 

no doubt but it would break out long before they could get here, but notwithstanding the little risk 

there would be for this Country in particular, from the nature of our Cargoes; the instructions given to 

our Collectors, his Excellency might rest assured would be rigidly adhered to, for We had suffered so 

much ourselves, that no reasoning, however plausible nor any other consideration would induce us to 

risk the health of other Nations.  At takeing leave I requested his Excellency’s permission to address 

him whenever necessary, which he politely granted.  I shall wait a few days & see if any effect is 

produc’d by what pass’d concerning the quarantine  if not I shall address him relative thereto.
					Some Misunderstanding has taken place between this Court & Genl. Lannes the French 

Ambassador; it is said to have arisen from the refusal of the Intendant of Police who is also Comptroller 

of the Customhouse to let the Genl.’s effects come on shore before the Vessel in which they came was 

entered, when he first came here, & the like difficulty has in one or two instances taken place since 

when Goods have come for the Genl., he (the Genl.) haveing declined letting them go to the 

Customhouse to be inspected, agreeable to the Laws of this Country; in consequence of which some 

very Warm Language pass’d between the Intendant & the Genl.’s secretary, which the Genl. considered 

as an insult offered to him, & demanded of the Court the dismission of the Intendant, at the same time 

alledgeing that the Intendant had used the French who were residents here dureing the war 

unnecessarily ill; but the Court refused to Comply with his demand, observeing that the Intendant had 

done no more than his duty; which, in addition to some farther misunderstanding relative to the claims 

of some French Citizens against this Government, the Genl. about five or six weeks since suspended all 

communication with this Government unless all his demands were satisfied; this not being done, he 

yesterday requested passports to quit the Country; which were granted, & he is to set away this 

afternoon at 4 O’Clock.  His determination to leave here I was inform’d of yesterday by the French 

Consul, with whom I dined in Company, but he did not appear to be willing to enter into any 

explanation on the subject, but said generally, he had no doubt the difficulty would be amicably 

adjusted.  Another report is that he was likewise dissatisfied with the influence the British Ambassador 

had at this Court & wanted the Ministers dismiss’d who were the Friends of the English.  It is hinted 

by some that he has taken this measure in hopes to force the Court to acquiesce in his demands & that 

it is not his real intentions to go farther than the borders of the Kingdom; but this is mere surmise.  

What the event will be I cannot pretend to predict.
					I shall attend to the other business you mentioned the moment I have a little leisure.
					The inclosed has this moment come to my hands.  With the utmost Respect I am Sir Your most 

Humble Servant
					
						William Jarvis
					
					
						11th.  The Ambassador absolutely left here yesterday without takeing leave at Court.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
